Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was regularly employed as a stock and shipping clerk in a toy and stationery establishment. At certain seasons he was required to do additional work in partitioning space for additional quantities of merchandise. On March 28, 1949, he was erecting a partition. The board could find from the record that the partition sections, weighing fifty pounds, were lifted into position with the aid of another employee; were nailed together by claimant while standing on the fourth or fifth step of a ladder; that this was more arduous than his usual work and placed a heavier physical strain on claimant. The board could find also that he suffered an acute attack of coronary thrombosis with myocardial infarction while doing this work and, upon a disputed record in this respect, that there was association between the unusual strain of the work and the consequent circulatory disturbance. With the record in this condition the board could conclude the accidental nature of the physical condition and make an award. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.